Citation Nr: 1544042	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-14 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 2000 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2015, the Veteran failed to appear at a scheduled hearing before the Board.  Without good cause shown for the failure to appear, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

In June 2014, the Veteran submitted a statement on VA Form 21-0958 (Notice of Disagreement) reflecting his contention that his service-connected right knee patellofemoral pain syndrome was more severely disabling than reflected in the noncompensable rating assigned.  By letter dated that same month, the AOJ informed the Veteran that his statement could not be accepted as a notice of disagreement with the October 2010 rating decision, which last addressed the rating for his right knee disability.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and timeframe for initiating an appeal).  Nevertheless, the Board finds that this statement may be construed as a claim for an increased rating for his right knee disability.  Accordingly, the issue of entitlement to a compensable rating for right knee patellofemoral pain syndrome has been raised.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran's sleep apnea is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran has been diagnosed as having sleep apnea.  See, e.g., November 2010 VA Sleep Study Consultation Report (finding that "[t]he Veteran does have evidence of mild sleep disordered breathing / sleep apnea based upon this polysomnographic analysis"); June 2013 VA Sleep Medicine Note (reflecting a diagnosis of obstructive sleep apnea, controlled through the use of a continuous positive airway pressure (CPAP) machine).  

Additionally, the Veteran has asserted that his sleep apnea began in service and has continued since that time.  Specifically, he maintains that he reported his sleep problems during his active service and that his loud snoring and other sleep symptoms were noted by his fellow service-members and by his spouse.  See May 2013 Statement accompanying VA Form 9 (asserting that he reported sleep problems during his active service and was "prescribed sleeping pills").  And the Veteran is competent to report experiencing a sleep disability pathology including snoring, cessation of breathing, and trouble staying asleep.  See Washington v. Nicholson, 19 Vet. App. 362   (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  He is also competent to report receiving medical treatment for his sleep symptomatology during his active service.  See Jandreau, 492 F.3d 1372; Washington, 19 Vet. App. 362.  See also Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Although the service treatment records (STRs) do not reflect medical treatment for sleep problems, he did report experiencing "[f]requent trouble sleeping" on his September 2008 separation report of medical history.  Additionally, a separation report of medical assessment dated in October 2009 reflects that the examining physician discussed "sleep hygiene" with the Veteran in conjunction with the examination.  Accordingly, because this evidence tends to corroborate the Veteran's statements concerning his in-service sleep pathology, the Board finds him to be credible.  See 38 U.S.C.A. § 1154(a) (West 2002); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Thus, considering that the Veteran was diagnosed with obstructive sleep apnea just two years following his separation from active service, given the competent and 

credible evidence of the in-service manifestation of symptoms later diagnosed as sleep apnea, and in the absence of any evidence to the contrary, the Board resolves all doubt his favor and finds that service connection is warranted for sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for sleep apnea is granted.


REMAND

Unfortunately, as concerning the Veteran's claim of entitlement to service connection for GERD, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Veteran asserts that he suffers from GERD that had its onset during his active service.  Specifically he maintains that he "had constant heart burn while in service," which he treated with "self medication for the most part."  See May 2013 Statement accompanying VA Form 9.  He did not seek treatment at the time because he was able to manage his symptoms with over-the-counter medications.  See id.  Following his separation from service, his symptomatology worsened to the point that he sought treatment.  See, e.g., August 2010 VA Primary Care Physician Note (stating that the "veteran is here for evaluation of acid reflux with heart burn for the past 2 yrs").

Given his competent contentions regarding a relationship between his asserted disability and his active service, and in light of the evidence reflecting medical evaluation of gastroesophageal symptoms, the Board finds the evidence of record meets the low threshold of an "indication" that the claimed disabilities have a causal connection or association with service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, remand is required so that he may be afforded appropriate VA examination for an opinion as to the nature and etiology of his claimed disorder, including to assess the likelihood that his claimed gastroesophageal disability is related to his active duty service.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015)

Additionally, as the claim is being remanded, any recent VA treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's outstanding VA treatment records, dated since November 2014.

2.  After the foregoing development has been completed, schedule the Veteran for a VA digestive system examination to assist in determining the nature and etiology of his claimed gastroesophageal disability.  The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report that the evidence in the claims file has been reviewed.  All diagnostic testing or evaluation deemed necessary should be conducted and the results reported.

After reviewing the claims file, obtaining a complete history from the Veteran, and conducting any necessary physical examination and diagnostic testing, the examiner should diagnose and describe in detail all current disorders affecting his digestive system.

As to each identified disorder, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner(s) must provide a complete rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include an adequate response to the specific opinion requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


